                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS


Estate of Tamir Sapir, by Alex Sapir,
Preliminary Executor,

261 Madison Avenue, 17th Floor, New York,
NY 10016
                Plaintiff,
                                                          Civil Action No.
           v.

The United States of America,

Clerk, U.S. Court of Federal Claims
717 Madison Place NW, Room 103
Washington, D.C. 20005

                       Defendant.


                                     COMPLAINT
                   FIDUCIARY INCOME TAX AND OVERPAYMENT INTEREST

           Plaintiff comes by Counsel, and states the following:

                                            INTRODUCTION

           1.       This is an action seeking refunds of fiduciary income tax overpayments for two

fiscal years, plus overpayment interest to the extent allowed by law.

           2.       Plaintiff filed income tax returns as required by law, using the forms prescribed

by the Internal Revenue Service (“IRS”). The IRS has neither acknowledged the refund claims

contained in those returns, nor has it communicated agreement or disagreement with the amount

of the claims. Plaintiff has also requested transcripts of its account using the form prescribed for

that purpose by the IRS, and the IRS has neither provided the transcripts nor responded in any

other way.

           3.       All necessary time periods for filing this action have expired. Therefore, this

Court has jurisdiction due to the lapse of time.


4814-7227-2059.4
           4.      Plaintiff is bringing this action to recover the refunds claimed in its tax returns,

plus interest, all as described herein. Refunds are sought for the Plaintiff’s fiscal years ended July

31, 2015 and July 31, 2016 (referred to herein as FYE 15 and FYE 16, respectively).

                                            THE PLAINTIFF

           5.      Plaintiff is the Estate of Mr. Tamir Sapir, a U.S. citizen and resident of New York,

who died on September 24, 2014. Acting on behalf of the Plaintiff is Alex Sapir, the decedent’s

son, who was appointed Preliminary Executor on December 18, 2014, by action of the

Surrogate’s Court of the State of New York for New York County. A copy of the current

Certificate of Appointment is provided as Exhibit 1.

           6.      Plaintiff’s mailing address is 261 Madison Avenue, 17th Floor, New York, NY
                     REDACTED
10016. Its EIN is               0486.

           7.      No other taxpayer is a party to this action.

                                               JURISDICTION

           8.      This Court has jurisdiction pursuant to Title 28 U.S.C. Section 1491(a) to render

judgment, since this action is a claim against the United States for money damages.

           9.      The Court is authorized to act by Title 26 U.S.C. Section 7422(a) because the

Plaintiff has duly filed appropriate refund claims with the IRS, acting as the designated agent of

the Secretary of Treasury (“Secretary”). The refund claims are described below and attached as

exhibits to this Complaint.

           10.     The Court has jurisdiction to act on Plaintiff’s claim because Title 26 U.S.C

Section 6532(a) provides a time period of six months for the Secretary to respond to claims

before a judicial proceeding may be filed, and that time limit has expired, as described below.


                FACTS REGARDING FILING RETURNS AND PAYMENTS OF TAX

                                                      2
4814-7227-2059.4
                             Fiscal Year Ended July 31, 2015 (“FYE 15”)

           11.     Plaintiff filed a request for extension for the initial Form 1041 for FYE 15 on

November 16, 2015. See Exhibit 2. The IRS accepted the extension request electronically on the

same date. See Exhibit 3. Plaintiff paid $21,000,000 with the request for extension. See Exhibit

4 at p. 4 (highlighted wire transfer on bank statement). In particular, there was an automated

payment by Signature Bank to USATAXPMT on November 18, 2015, in the amount of

$21,000,000. See id.

           12.     Plaintiff filed the initial Form 1041 for FYE 15 on April 18, 2016. See Exhibit 5.

The IRS accepted the Form 1041 electronically on the same date. See Exhibit 6. The return

showed no tax due and directed the IRS to apply the $21 million overpayment to the Plaintiff’s

FYE July 31, 2016 (“FYE 16”) estimated tax account. See Ex. 5 at p. 1.

           13.     Plaintiff filed the first amended Form 1041 for FYE 15 on November 15, 2016

with the IRS. See Exhibit 7. The IRS accepted the Form 1041 electronically on the same date.

See Exhibit 8. The return showed corrected tax due of $6,405,869, and directed IRS to apply the

corrected overpayment, $14,594,131, to the Plaintiff’s FYE 16 estimated tax account. See Ex. 7

at p. 1.

           14.     Plaintiff filed the second amended Form 1041 for FYE 15 on April 12, 2019. See

Exhibit 9. The receipt and postmark provide evidence of the mailing to the IRS Service Center

in Kansas City, MO. See Exhibit 10. The return showed corrected tax due of $2,770,921, and

directed IRS to continue to apply the overpayment of $14,594,131, to the Plaintiff’s FYE 16

estimated tax account. See Ex. 9 at p. 1. The return further directed that the remaining

overpayment of $3,634,948 should be refunded (“FYE 15 Refund”).



                                                    3
4814-7227-2059.4
           15.     After approximately 14 months the IRS has not paid the FYE 15 Refund, nor has

it provided any objection to payment.


                             Fiscal Year Ended July 31, 2016 (“FYE 16”)

           16.     Plaintiff filed the initial Form 1041 for FYE 16 on November 15, 2016 with the

IRS. See Exhibit 11. The IRS accepted the Form 1041 electronically on the same date. See

Exhibit 12. The return showed tax due of $63,155,297. After application of the FYE 15

overpayment of $14,594,131, the return showed an unpaid balance due of $48,561,166. See Ex.

11 at p. 1.

           17.     Plaintiff paid the FYE 16 balance due ($48,561,166) plus its estimate of the

accrued late-payment penalty ($971,223) and interest ($674,978) for a total of $50,207,367 on

March 15, 2017. See Exhibit 13 at p. 4 (highlighted wire transfer on bank statement). In

particular, there was a wire transfer from Signature Bank to the IRS on March 15, 2017 in the

amount of $50,207,367. See id. Plaintiff’s computation of the estimated late-payment penalty and

interest are attached as Exhibit 14.

           18.     Plaintiff filed the first amended Form 1041 for FYE 16 (Exhibit 15) together with

the second amended Form 1041 for FYE 15 on April 12, 2019. The receipt and postmark provide

evidence of the mailing to the IRS Service Center in Kansas City, MO. See Ex. 10. Page 1 of the

return showed corrected tax due of $40,945,268, the FYE 15 overpayment of $14,594,131, and a

balance due of $26,351,137. See Ex. 15 at p. 1. Page 1 erroneously failed to show the tax

payment of $48,561,166 described in the preceding paragraph of this Complaint (“Omitted

Payment”).




                                                    4
4814-7227-2059.4
           19.        The Omitted Payment was correctly reflected on page 33 of the first amended

FYE 16 return (Ex. 15 at p. 33), a highlighted copy of which is attached as Exhibit 16. On that

page Plaintiff claimed the resulting refund of $22,210,029 (“FYE 16 Refund”).

           20.        Plaintiff filed the second amended Form 1041 for FYE 16 (Exhibit 17) on May 1,

2020. The receipt and postmark provide evidence of the mailing to the IRS Service Center in

Kansas City, MO. See Exhibit 18. This return correctly showed the Omitted Payment and the

FYE Refund on page 1. See Ex. 17 at p. 1.

           21.        After approximately 14 months the IRS has not paid the FYE 16 Refund, nor has

it provided any objection to payment.



                               RELIEF REQUESTED BY THE PLAINTIFF

           Plaintiff respectfully asks this Court to enter judgment in its favor and against Defendant

and to:

                   a. Direct the Secretary to pay Plaintiff the FYE 15 Refund in the amount of

                      $3,634,948, or such other amount as determined by the Court;

                   b. Direct the Secretary to pay Plaintiff the FYE 16 Refund in the amount of

                      $22,210,029, or such other amount as determined by the Court;

                   c. Direct the Secretary to recompute the FYE 15 interest and pay Plaintiff the

                      overpayment, if any;

                   d. Direct the Secretary to recompute the FYE 16 interest and pay Plaintiff the

                      overpayment, if any;

                   e. Direct the Secretary to recompute the FYE 16 late-payment penalty and pay

                      Plaintiff the overpayment, if any; and



                                                       5
4814-7227-2059.4
                   f. Award Plaintiff such other and further relief as this Court may deem necessary

                      and proper.




Dated: June 2, 2020                                        Respectfully submitted,



                                                            /s/ Harry J. Kelly
                                                           Harry J. Kelly
                                                           Kenneth Silverberg (Of Counsel)
                                                           Nixon Peabody LLP
                                                           799 9th Street NW Suite 500
                                                           Washington, DC 20001
                                                           Phone: 202-585-8000
                                                           Fax: 866-947-3631
                                                           hkelly@nixonpeabody.com
                                                           ksilverberg@nixonpeabody.com

                                                           Counsel for Plaintiff




                                                       6
4814-7227-2059.4
